ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 17-086, concluding that DAN A. DRUZ of BELMAR, who was admitted to the bar of this State in 1981, should be censured for violating RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the Disciplinary Review Board having further determined that respondent should be required to: (1) take courses in legal ethics, attorney trust accounting and law office management as part of respondent’s continuing legal education (CLE) requirements; (2) submit to the Office of Attorney Ethics monthly *191reconciliations of his attorney accounts, on a quarterly basis, for a period of two years; and (3) submit proof of his fitness to practice law;
And the Court this date having transferred respondent to disability inactive status, effective immediately;
And good cause appearing;
It is ORDERED that DAN A. DRUZ is hereby censured; and it is further
ORDERED that if and when respondent is transferred to active status, he shall: (1) enroll in and complete the courses in law office in legal ethics, attorney trust accounting and law office management as part of his CLE requirements; (2) submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts on a quarterly basis, for a period of two years and until the further Order of the Court; and (3) provide proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent shall remain restrained and enjoined from practicing law as long as he remains on disability inactive status; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.